Citation Nr: 0936058	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disability, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This matter was remanded for additional development in 
October 2007.  All development has been completed, and the 
claim is ripe for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service 
connection for a respiratory disability, claimed as due to 
radiation exposure, in an August 2000 decision; that decision 
is final.

2.  New and material evidence has not been received since the 
August 2000 Board decision to reopen a claim for service 
connection for a respiratory disability, claimed as due to 
radiation exposure.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision denying service connection 
for a respiratory disability, claimed as due to radiation 
exposure, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.1100, 20.1103 (2009).

2.  New and material evidence has not been received since the 
August 2000 rating decision that denied service connection 
for a respiratory disability, claimed as due to radiation 
exposure; thus the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a respiratory 
disability, claimed as due to radiation exposure.  Prior to 
the decision on appeal, the Board affirmed the RO's denial of 
the Veteran's claim for service connection in an August 2000 
decision.  That decision is final.  See 38 U.S.C.A. § 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 
(2009).

Generally, a claim which has been denied in an unappealed RO 
decision or affirmed by a Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for a respiratory disability was denied in 
August 2000 because there was no competent scientific 
evidence showing that the Veteran was exposed to ionizing 
radiation in service and because there was no competent 
medical evidence of record showing that a respiratory 
disability was caused by in-service ionizing radiation or any 
other incident of service origin.  Thus, to reopen the claim, 
evidence added to the record since the August 2000 rating 
decision must show that the Veteran was exposed to ionizing 
radiation or that his respiratory disorder is otherwise 
related to active service.

Since the August 2000 denial, the Veteran has submitted VA 
outpatient treatment records, private treatment records, 
statements, research articles from the internet and a 
newspaper clipping.  While the treatment records, medical 
statements, and research articles are new, they are not 
material.  Unfortunately, none of the evidence submitted 
shows that the Veteran was exposed to ionizing radiation or 
that the respiratory disability is otherwise related to 
active service.

Additionally, while the Board is cognizant of the Veteran's 
assertions, his assertions cannot provide a basis to reopen 
the claim.  Statements which are essentially a repetition of 
contentions previously made are not new and lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Moray v. Brown, 5 Vet. App. 211 
(1993).

Given the absence of receipt of any new and material 
evidence, the claim of entitlement to service connection for 
a respiratory disability, claimed as due to radiation 
exposure, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in October 2007 that fully addressed all 
notice elements.  The notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in June 2009, after the notice 
was provided and after the Veteran indicated that he had no 
further evidence to submit.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records, research articles, and statements.  The Veteran was 
not afforded a VA medical examination as his claim was not 
reopened on the merits.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

As new and material evidence has not been received, the claim 
of entitlement to service-connection for a respiratory 
disability, claimed as due to radiation exposure, is not 
reopened.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


